 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 14 
38UNITE HERE (Boyd Tunica, Inc. d/b/a Sam™s Town 
Hotel and Gambling Hall Tunica) 
and Cynthia 
Stephens.  
Case 26ŒCBŒ005146 
July 13, 2011 
DECISION AND ORDER 
BY MEMBERS 
BECKER, PEARCE
, AND 
HAYES
 On December 28, 2010, Administrative Law Judge 
Keltner W. Locke issued the 
attached decision.  The Act-
ing General Counsel filed exceptions and a supporting 
brief.  The Respondent Union 
filed an answer
ing brief.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs
1 and has decided to 
affirm the judge™s rulings,
2 findings,
3 and conclusions 
and to adopt the recommended Order. 
ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and the 
complaint is dismissed. 
 Susan Greenberg, Esq., 
for the General Counsel. 
Kristin L. Martin, Esq. (Davis, Cowell & Bowe, LLP), 
for the Respondent. BENCH DECISION AND CERTIFICATION 
STATEMENT OF THE 
CASE KELTNER 
W. LOCKE, Administrative Law Judge.  I heard this 
case on November 8, 2010, in Memphis, Tennessee.  After the 
parties rested, I heard oral argument, and on November 12, 
                                                           
1 The Respondent Union moves to 
strike the Acting General Coun-
sel™s assertion that the complaint was amended because of a ﬁclerical 
error.ﬂ  In light of our decision 
here, we deny the motion as moot. 
2 The Acting General Counsel excepts to the judge™s evidentiary rul-
ings excluding the testimony of employees Bonnie Ruth Moore, Pamela 

May Sidden, and Donna Jean Aven, 
and the Respondent Union™s posi-
tion statement.  We find that, even
 if admitted, the testimony and the 
position statement would not affect 
our decision to adopt the judge™s 
demeanor-based credibility findings.  
Therefore, we find it unnecessary 
to pass on the correctness of the judge™s rulings. 
3 The Acting General Counsel excepts to the judge™s credibility find-
ings. The Board™s established policy is not to overrule an administrative 
law judge™s credibility resolutions un
less the clear preponderance of all 
the relevant evidence convinces 
us that they are incorrect.  
Standard 
Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 
1951).  We have carefully examined the record and find no basis for 
reversing the findings.  Further, 
in adopting the judge™s credibility 
findings, we rely solely on his demeanor-based findings. 
In the judge™s demeanor-based discrediting of Charging Party Cyn-
thia Stephens, he referred to Ste
phens™ reliance on notes.  The Acting 
General Counsel asserts that the judge created the erroneous impression 
that Stephens actually used notes wh
ile testifying.  However, we find 
that the judge™s observation reflected Stephens™ admission at hearing 

that she had prepared and attempted to memorize three pages of notes 
the prior night. 
2010, issued a bench decision pursuant to Section 
102.35(a)(10) of the Board™s Rules and Regulations, setting 
forth findings of fact and conclusions of law.  In accordance 
with Section 102.45 of the Rule
s and Regulations, I certify the 
accuracy of, and attach hereto as ﬁAppendix A,ﬂ the portion of 
the transcript containing this decision.
1  The conclusions of law 
and recommended Order are set forth below. 
General Counsel™s Offers of Proof 
Testimony of Betty Ferguson 
As part of the government™s case-in-chief, the Acting Gen-
eral Counsel called the Charging Party, Cynthia Stephens, who 
testified that Respondent™s agents
 had made certain statements 
described in the complaint.  Immediately after Stephens™ testi-
mony, the Acting General Counsel 
called the Employer™s labor 
relations manager,
 Betty Ferguson. 
Ferguson testified that on Ma
y 20, 2010, Stephens came to 
her and reported that a union 
agent had made comments which 
made Stephens feel threaten
ed.  The Respondent™s counsel 
raised a timely hearsay objection 
to this testimony, which I 
sustained.  However, I did receive into evidence an email which 
Ferguson had sent to her superi
or, summarizing what Stephens 
had said to her.  I also allowed the Acting General Counsel to 
make an offer of proof in question-and-answer form.  After 
careful consideration of the offer of proof and Stephens™ testi-
mony, I have decided to revers
e my ruling sustaining the objec-
tion, and to admit the proffered testimony into evidence. 
Among other things, Section 10(b) of the Act provides that 
unfair labor practice proceedings 
ﬁshall, so far as practicable, 
be conducted in accordance with the rules of evidence applica-
ble in the district courts of the United States.ﬂ  29 U.S.C. Sec-
tion 160(b). 
The statute does not spell out when following the Federal 
Rules of Evidence would not be ﬁpracticable.ﬂ  However, the 
Board has articulated a standard for the admission of hearsay 
which does not depend on how the 
word ﬁpracticableﬂ is de-
fined.  As stated in 
Dauman Pallet, Inc.
, 314 NLRB 105, 106 
(1994), the ﬁBoard has long held 
that it will admit hearsay evi-
dence ‚if rationally probative in force and if corroborated by 
something more than the slight
est amount of other evidence.™ 
RJR Communications, 248 NLRB 920, 921 (1980); 
Livermore 
Joe™s, Inc.
, 285 NLRB 169 fn. 3 (1987).ﬂ 
However, in this instance I conclude that it is not necessary 
to apply the Board™s test beca
use Ferguson™s testimony is, in 
fact, admissible under the Federal Rules of Evidence.  In dis-
cussing this conclusion, I begin with the testimony Ferguson 
gave during the offer of proof: 
 Q.  B
Y MS. GREENBERG:  How did the conversation 
begin with Cynthia Stephens the first time in your first 
conversation with her on May 20th? 
A.  She came and told me that she felt very uneasy.  
That she felt that she had been threatened and that she 
didn™t think that we as company were taking care of her 
basically by allowing this to happen. 
                                                           
1 The bench decision appears in unc
orrected form at pp. 309 through 
319 of vol. 3 of the transcript.  The fi
nal version, after correction of oral 
and transcriptional errors, is attached
 as appendix A to this certification. 
 UNITE HERE 
(SAM
™S TOWN HOTEL & GAMBLING HALL TUNICA
) 39Q.  And when she said she felt threatened, did she say 
why she felt threatened? 
A.  She then went intoŒŒGigi was the lady was who 
she named, had basically made
 the remarks that I put in 
this e-mail about kicking their a-s-s and that the Union 
would not represent those who didn™t sign up. 
Q.  And did you discuss the 
language that she said was 
used? 
A.  I told her that we have a very strict rule about lan-
guage or threats being made to our employees and that we 
would not tolerate any, whether it be a vendor, a guest, or 
a fellow employee making threats of any kind to another 
employee. 
Q.  Did she show you any gestures of any kind that 
Gigi or Pam had done? 
A.  I don™t recall. 
Q.  Okay.  And then after you talked to Ms. Stephens 
for about 20 minutes, what happened at that point? 
A.  I sent her back to her area to go back to work or go 
on to lunch.  I don™t know which it was.  And I told her 
that I would have to report up. 
 Presumably, the Acting General 
Counsel offered this testi-
mony to bolster Stephens™ credibility by showing that she had 
made a prior consistent statement.  However, a careful exami-
nation of Stephens™ testimony indicates that what she told Fer-
guson was not entirely consistent with what she said on the 
witness stand. 
At the hearing, Stephens tes
tified about the conversation she 
had with union agents Gigi Phelps and Pamela Stitts in late 
April 2010.  Stephens testified that she said to them, ﬁI want to 
find out if you all were funded to pay us if we go on strike.ﬂ  
According to Stephens, one of the union agents answered, 
ﬁYes, we are.ﬂ  Stephens further testified: 
 I said, ﬁWhat if I have to go back in to work?ﬂ  And then 
that™s when Pam said, ﬁWe™ll kick your ass.ﬂ  And then that™s 
when I said, ﬁOkay.ﬂ  And I got up and walked off with Rose 
and told her I wasn™t paying nobody $30 a month to kick my 
ass. 
 Although Stephens testified that
 Pam (Stitts) made the ﬁkick 
your assﬂ statement, she told 
Ferguson that Gigi Phelps made 
this statement.  Thus, the words attributed to Stephens by Fer-
guson constitute a prior 
inconsistent
 statement. 
Rule 613(b) of the Federal Rules of Evidence states as fol-
lows:  Extrinsic evidence of prior inconsistent statement of wit-
ness.ŠExtrinsic evidence of a prior inconsistent statement by 
a witness is not admissible unle
ss the witness is afforded an 
opportunity to explain or deny the same and the opposite par-
ty is afforded an opportunity to interrogate the witness there-
on, or the interests of justice otherwise require.  This provi-
sion does not apply to admissions of a party-opponent as de-
fined in rule 801(d)(2). 
 Although Charging Party Stephens already had testified be-
fore Ferguson took the witness sta
nd, Stephens remained at the 
hearing throughout the day, and thus was present when I asked 
the Acting General Counsel whether there would be rebuttal 
testimony.  Even though the Acting General Counsel did not 
present rebuttal evidence, Stephens, as the Charging Party, also 
had the right to call and examine witnesses.  Similarly, Re-
spondent could have called Stephe
ns to testify.  Therefore, 
Respondent was afforded the oppor
tunity to interrogate her. 
In these circumstances, I conc
lude that Ferguson™s testimony 
satisfied the requirements of Rule 613(b) and was admissible 
on that basis.  More fundamental
ly, in view of the fact that 
Stephens had filed the unfair labor practice charge against Re-
spondent and was a party to this proceeding, her comments to 
Ferguson constituted the statemen
t of a party opponent within 
the meaning of Rule 801(d)(2) of the Federal Rules of Evi-
dence, and therefore, these statements were not hearsay.  Ac-
cordingly, I reverse the ruling I made during the hearing and 
receive the offer of proof into evidence. 
Stephens™ inconsistent statemen
t to Ferguson takes on further 
significance when considered t
ogether with the government™s 
amendment of the complaint.  As discussed more fully in the 
bench decision, the original co
mplaint had alleged that Union 
Agent Stitts had told an employee (Stephens) not to call the 
National Labor Relations Board.
  The complaint amendment 
deleted that allegation and substituted an allegation that 
Phelps had made such a statement.  
The difference between Stephens™ 
testimony about the ﬁkick your 
assﬂ statement and what she 
told Ferguson shows confusion re
lated to a separate complaint 
allegation.  Although I relied on
 demeanor observations in re-
jecting Stephens™ testimony, 
the muddle over who said what 
reinforces my conclusion 
that it is unreliable. It also appears significant that Stephens waited more than 3 
weeks before reporting the ﬁkick your assﬂ statement to the 
Employer™s human resources mana
ger.  Stephens™ comments to 
Ferguson, that she ﬁfelt very uneasy,ﬂ that she felt she had been 
threatened, and that she didn™t think the Company was taking 
care of her, should be considered in the context of that 3-week 
delay.  If Stephens really had felt threatened, would she have 
waited so long before bringing her concerns to the attention of 

management. The delay might be explained away if Stephens had dis-
played some shyness or hesita
ncy about contacting the human 
resources department.  However,
 the record shows that Ste-
phens had not been reluctant about approaching the human 
resources staff when she had a question about the Union.  
Therefore, it is appropriate to
 consider the delay in assessing 
Stephens™ credibility. 
In sum, based on my demea
nor observations and the other 
factors discussed above and in 
the bench decision, I conclude 
that Stephens™ testimony is not 
reliable enough to have signifi-
cant probative value.  Therefore, I reject it. 
Testimony of Bonnie Ruth Moore 
The Acting General Counsel called Bonnie Ruth Moore, who 
is one of Charging Party Stephe
ns™ fellow employees.  When 
Respondent objected to certain pa
rts of Moore™s testimony, the 
Acting General Counsel made an
 offer of proof in question-
and-answer form. 
In this offer of proof, Moore recounted what Stephens had 
told her about Stephens™ contacts with Respondent™s agents.  
According to Moore, Stephens 
quoted the Respondent™s agents 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 40as saying that if Stephens crossed a picket line she would ﬁget 
her butt beatﬂ or something to th
at effect.  However, Moore was 
not present when the union agent supposedly made this state-
ment, so Moore™s testimony cl
early is hearsay and properly 
excluded under the Federal Rules of Evidence. 
To determine whether this test
imony would be admissible in 
Board proceedings, I will apply the Board™s two-part test:  Is 
the testimony (1) rationally probative in force and (2) corrobo-
rated by something more than the slightest amount of other 
evidence.  See 
Dauman Pallet, Inc.
, above. 
To determine whether Moore™s 
excluded testimony is ration-
ally probative in force, I will be
gin by examining that testimony 
without regard to its hearsay nature.  Moore did not know the 
names of the union agents to whom Stephens had attributed the 
ﬁbutt beatﬂ statement.  Additionally, she did not recall the exact 
words but only ﬁsomething to that effect.ﬂ  Therefore, even 
apart from the hearsay nature of the testimony, it has little pro-
bative effect.  It certainly woul
d be of quite limited usefulness 
in establishing a violation. 
Moreover, the information which Moore recounted came 
from Charging Party Stephens.  Therefore, Moore is not an 
independent source of information about what happened.  Fur-
ther, for the reasons discussed above and in the bench decision, 
I have concluded that Stephens is 
not a reliable witness.  Filter-
ing what Stephens said through the ears and memory of a third 
party is not likely to make it any more reliable. I conclude that 
the offer of proof does not pass the first part of the Board™s test. 
Moore™s testimony in the offer of proof also does not pass 
the second part of this test.  
The information which Stephens 
provided to Moore is not corroborated by anyone except Ste-
phens, and I have rejected he
r testimony as unreliable. 
For these reasons, I conclude that the offer of proof does not 
meet the Board™s criteria.  Therefore, I adhere to my ruling 
excluding that testimony from the record. 
Testimony of Pamela May Sidden 
The government also called Pamela May Sidden, another 
employee of the Employer.  Sidden 
also testified that Stephens 
told her about statements whic
h Stephens attributed to union 
agents.  Sidden was not presen
t when the union agents suppos-
edly made such comments.  Therefore, Sidden™s testimony 
clearly is hearsay and properly excluded under the Federal 
Rules of Evidence.  Respondent obj
ected to the receipt of this 
testimony and I sustained the ob
jection.  The General Counsel 
then made an offer of proof in question-and-answer form. 
However, the following part of Sidden™s testimony 
is part of 
the record because made before Respondent objected: 
 Q.  And so after you asked Cynthia [Stephens] what 
was going on, what happened? 
A.  She just told me what they said and everything. 
Q.  What did she say they said? 
A.  She was asking them questions about how they was 
going to represent us and everything in the Union when 
they come in. 
Q.  And what did they say? 
A.  Well, see now, I™m not going toŒŒif I don™t join the 
Union, she was asking them how they was going to repre-
sent us and everything because some of us, if we don™t pay 
our dues we just going to join because they in Sam™s 
Town.  And I hadn™t joined yet.  And she was telling me 
what they said that they wouldn™t represent us if theyŒŒif 
we had a problem. 
 At this point, Respondent objecte
d, I sustained the objection, 
and the General Counsel made the offer of proof.  Solely to 
analyze whether this offer satisfies the Board™s standards for 
the receipt of hearsay, I will consider the testimony given by 
Sidden during the offer of proof, se
t forth below.  However, it 
should be stressed that the testimony below is not part of the 
record and I have not relied upon it for any purpose. 
 Q.  B
Y MS. GREENBERG:  What did Cynthia Stephens 
say that the union rep said about non-members? 
A.  They said they wouldn™t represent us.  That if we 
had to go in front of the Board and they had to represent 
us, they would turn their back on us and they wouldn™t 
represent us. 
Q.  Did Cynthia Stephens say that they told her to tell 
you that? 
A.  Well, I asked her what
 they were saying because 
she went up there and talked.  Yes, ma™am, they did say to 
tell the people that wouldn™t 
joining toŠthat™s what they 
was going to do. 
Q.  Did you hear anything that was said by Gigi and 
Pam? 
A.  No, ma™am, I was going out of the EDR. 
Q.  Could you determine 
whether Gigi or Pam was 
talking loudly? 
A.  I don™t remember them talking loudly.  I could just 
tell they was upset. 
 MS. GREENBERG:  That concludes my offer of proof. 
 The first prong of the Board™s test asks whether the hearsay 
statement is rationally probative in force.  I must conclude that 
the offer of proof was not.  It 
did not identify any particular 
union representative.  Moreover,
 Sidden™s testimony derives 
solely from information provided to her by Charging Party 
Stephens, and I have concluded th
at Stephens is 
not a reliable 
witness. 
The offer of proof also fails the second part of the Board™s 
test.  It is uncorroborated.  (In this regard, I do not consider 
Stephens™ testimony to be corrobo
ration because she also is the 
source of the information provided by Sidden in the offer of 
proof.  Similarly, to the extent
 that another witness offered 
hearsay based on what Stephens said, that information also 
comes from Stephens and does not
 constitute independent cor-
roboration.) 
In sum, the offer of proof is not admissible either under the 
Board™s test or the Federal Rules of Evidence.  Therefore, I 
adhere to my ruling which sustained the objection to this testi-
mony. 
Testimony of Donna Jean Aven 
Another employee, Donna Jean 
Aven, also offered testimony 
concerning statements made to he
r by Charging Party Stephens.  
After Respondent raised a hearsa
y objection, which I sustained, 
the General Counsel made an o
ffer of proof in question-and-
answer form. 
 UNITE HERE 
(SAM
™S TOWN HOTEL & GAMBLING HALL TUNICA
) 41This offer of proof also did not pass the Board™s two-part test 
for the admissibility of hearsay.  Aven did not identify the un-
ion representative who supposedly 
made the statement attribut-
ed to her by Stephens.  Further, the information came to Aven 
from Stephens who was not, I conc
luded, a reliable witness.  
Moreover, this information is 
not corroborated by any witness 
other than Stephens, and Stephe
ns, of course, may not corrobo-
rate her own testimony. 
Because the offer of proof constitutes inadmissible hearsay 
under the Federal Rules of Evidence, and because it fails the 
Board™s test for the admissibility of hearsay, I adhere to my 
ruling which excluded this testimony from the record. 
Respondent™s Position Statement 
During the hearing, the Acting 
General Counsel sought to in-
troduce a June 18, 2010 letter wh
ich Respondent™s lawyer sent 
to the Board investigator during the precomplaint investigation.  
In the letter™s own words, 
it provided Respondent™s ﬁopening 
position statementﬂ concerning the allegations raised by the 
unfair labor practice charge. 
Respondent objected to the receipt 
of the letter into evidence.  
The Acting General Counsel, arguing for receipt of the docu-
ment, cited Steve Aloi Ford
, 179 NLRB 229 fn. 1 (1969) (ﬁIt is 
well settled that the admissions of an attorney in the manage-
ment of litigation are admissible against the client.ﬂ)  However, 
based on the Board™s more recent decision in 
Kaiser Aluminum 
& Chemical Corp.
, 339 NLRB 829 (2003), I sustained the ob-
jection. 
In Kaiser Aluminum & Chemical Corp.
 the Board held that a 
position statement submitted by the union™s lawyer during the 
investigation of an unfair labor practice charge constituted at-
torney work product within the meaning of Rule 26(b)(3) of the 
Federal Rules of Civil Procedure.  The Board also held that this 
attorney work product doctrine applied to unfair labor practice 
proceedings and that the position statement fell within that 
privilege. 
In the present case, the Union 
is the Respondent rather than 
the Charging Party, but I discern no logical reason why a posi-
tion statement submitted by the lawyer for one party should be 
accorded the privilege but the position statement submitted by 
the lawyer for another party shou
ld not.  Indeed, it would seem 
not merely asymmetrical but unf
air for the position statement of 
one party™s lawyer to be accorded the privilege but a similar 
statement from the other party™s lawyer to be denied the privi-
lege. 
Another case, in the same volume as the 
Kaiser Aluminum & 
Chemical Corp.
, may have some relevance here.  In 
Commer-cial Workers Local 342 (Pathmark Stores)
, 339 NLRB 148, 
148 fn. 1 (2003), the Board stated, ﬁwe find it unnecessary to 
pass on the judge™s additional statement that position papers 
submitted by an attorney for a party also are admissible as ad-
missions.ﬂ  This language is so
mewhat unexpected, considering 
that 24 years earlier, in 
Steve Aloi Ford
, the Board had consid-
ered it ﬁwell settledﬂ that the admissions of an attorney were 
admissible against the client.  However, I am reluctant to infer 
from footnotes in two cases that 
the Board is reconsidering how 
position statements should be treated. 
My research did not find a case in which the Board construed 
the Kaiser Aluminum & Chemical Corp.
 holding to be inappli-
cable to position statements submitted by a respondent.  There-
fore, I adhere to my ruling sustaining the objection to receipt of 
this document into evidence.  However, the position statement 
is preserved in the rejected exhibit file, and thus is accessible to 
be placed in the record, shoul
d the Board reverse my ruling. 
CONCLUSIONS OF 
LAW 1.  The Respondent, UNITE HERE, is a labor organization 
within the meaning of Section 2(5) of the Act. 
2.  The Employer, Boyd Tunica, Inc., d/b/a Sam™s Town Ho-
tel and Gambling Hall Tunica, 
is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
3.  The Charging Party is an individual and an employee of 
the Employer. 
4.  The Respondent did not violate the Act in any manner al-
leged in the Complaint. 
On the findings of fact and conclusions of law, and on the 
entire record in this case, I issue the following recommended
2 ORDER The complaint is dismissed. 
APPENDIX A 
Bench Decision 
In this case, the government a
lleges that Union agents made 
certain coercive statements to employees in the bargaining unit 
which the Union represented.  Because I do not credit the tes-
timony of the government™s primary witness, I find that a pre-
ponderance of the evidence does not prove any of the alleged 
violations.  Therefore, I recomm
end that the Board dismiss the 
Complaint in its entirety. 
Procedural History 
This case began on May 21, 2010, when the Charging Party 
filed an unfair labor practice charge against the Respondent, 
UNITE HERE, a labor organization. The Charging Party 
amended this charge on July 14, 2010. 
On August 27, 2010, after investigation of the charge, the 
Regional Director for Region 26 of the National Labor Rela-
tions Board issued a Complaint and Notice of Hearing, which I 
will call the ﬁComplaint.ﬂ  In issuing this complaint, the Re-
gional Director acted on behalf of the General Counsel of the 
Board, whom I will refer to as th
e ﬁGeneral Counselﬂ or as the 
ﬁgovernment.ﬂ Respondent filed a timely Answer. 
On November 8, 2010, a hearing opened before me in Mem-
phis, Tennessee.  At the beginni
ng of the hearing, the General 
Counsel amended the Complaint.  Respondent denied the new 
allegations.                                                            
2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 42On November 8, both the General Counsel and Respondent 
called witnesses and offered doc
umentary evidence. On No-
vember 9, counsel presented oral argument.  Today, November 
12, 2010, I am issuing this bench decision pursuant to Section 
102.35(a)(10) and Section 102.45 of the Board™s Rules and 
Regulations. Admitted Allegations 
In its Answer, Respondent admitted the allegations raised in 
Complaint paragraphs 1(a), 1(b), 2, 3(a), 3(b) 3(c), and 4, and 
portions of Complaint paragraph 5.  Based on those admissions, 
I conclude that the General Counsel has proven these allega-
tions.  More specifically, I find that the Charging Party filed 
and served the charge as alleged. 
Moreover, I find that the government has proven that the 
Employer, Boyd Tunica, Inc. doing business as Sam™s Town 
Hotel and Gambling Hall, Tunica, is an employer engaged in 
commerce within the meaning of Section 2(2), (6) and (7) of 
the Act. 
Further, I find that at all 
material times, the Respondent, 
Unite Here, has been a labor organization within the meaning 
of Section 2(5) of the Act.  Respondent™s Answer also admits, 
and I find, that on the dates of 
the alleged unfair labor practices, 
April 23, 2010 and April 27, 2010, the following individuals 
were its representatives or orga
nizers:  Scott Cooper, Gigi Phil-
lips and Pamela Stitts.  Respondent™s Answer does not specifi-
cally admit that these individuals
 were its agents within the 
meaning of Section 2(13) of th
e Act.  However, based on the 
entire record, I so find. 
Facts Early in 2010, Respondent engaged in a campaign to organ-
ize the employees of Boyd T
unica, Inc., doing business as 
Sam™s Town Hotel and Gambling 
Hall, Tunica, in Tunica, Mis-
sissippi.  On April 12, 2010, an arbitrator checked the signa-
tures on authorization cards submitted by Respondent and de-
termined that a majority of 
bargaining unit employees had des-
ignated the Respondent to represent them.  The Employer then 

granted the Union recognition as the exclusive bargaining rep-
resentative of the following unit: 
 All regular full-time and part-time bell department, hotel 

housekeeping, food and beverage, banquet, conference ser-
vices, janitorial, cleaning and laundry employees (including 
guest room cleaners, house persons, bell persons, baggage 
handlers, door persons, change 
persons/slot attendants, booth 
cashiers, cooks, kitchen employees, kitchen utility employees, 
servers, bussers, bartenders, dining room cashiers, restaurant 
hosts and hostesses, non-hotel pub
lic space cleaners, specialty 
floor cleaners, laundry workers), 
but excluding all secretarial, 
office clerical, sales and all mana
gers, supervisors, and guards 
as defined in the National Labor Relations Act. 
 The Charging Party, Cynthia Stephens, works for the Em-
ployer as a food server and is a member of this bargaining unit. 
At some pointŠfrom the record it is not clear whether this 
was before or just after the April 12 recognitionŠCharging 
Party Stephens embarked on an 
effort to obtain employee sig-
natures on a petition opposing the 
Respondent.  In other words, 
she sought to reverse the decision which bestowed recognition 
on the Union.  To various employ
ees, she voiced concerns that 
there might be a strike and that the Employer™s practice of 
providing free meals to workers woul
d end.  It is not clear how 
those concerns arose. 
Then on May 21, 2010, Ms. Stephens filed the unfair labor 
practice charge which began this proceeding.  In that charge, 
Ms. Stephens alleged that the 
Union made certain statements 
which restrained and coerced employees in the exercise of their 
Section 7 rights, in violation of
 Section 8(b)(1)(A) of the Act. 
The Complaint alleges that Respondent™s agents made a 
number of such statements on April 23 and April 27, 2010.  
Although the General Counsel cal
led a number of witnesses 
during the hearing, the governme
nt depends on Ms. Stephens™ 
testimony to prove each of the 
unfair labor practice allegations 
and without that testimony, each
 of the allegations cannot be 
established.  Therefore, this case turns on Ms. Stephens™ credi-
bility. 
Before examining that matter, it may be helpful to summa-
rize the alleged violations.  In 
some respects they have changed 
because the General Counsel amended the Complaint at hear-
ing. Complaint paragraph 6(a) alleges that Respondent, by Gigi 
Phillips, at the Employer™s facility, on or about April 23, 2010, 
told an employee that the employee could not resign from the 
Union. Complaint paragraph 6(b) alleges that Respondent, by Gigi 
Phillips, at the Employer™s facility, on or about April 27, 2010, 
told an employee that Responde
nt would not represent employ-
ees who did not pay union dues a
nd instructed the employee to 
tell employees who did not wa
nt to be dues paying members 
that they would not be represented. 
The original Complaint did not include a paragraph 6(c), 
which was added by the amendment during the hearing.  This 
amendment bears examination because it suggests that the 
Charging Party may have provided incorrect or at least confus-
ing information during the pre-Complaint investigation. 
The original Complaint included, in its paragraph 8, an alle-
gation that on or about April 27, 2010, Respondent™s agent 
Pamela Stitts told an employee not to call the National Labor 
Relations Board and threatened 
the employee with bodily harm 
when the employee asked what 
would happen if the employee 
returned to work during a strike. 
The amendment left untouched the allegation that Respond-
ent, by Pamela Stitts, had thre
atened an employee with bodily 
harm.  However, it deleted the allegation that Stitts had told an 
employee not to call the Nati
onal Labor Relations Board. 
However, the amendment placed
, in a new paragraph 6(c), 
an allegation that on or about April 27, 2010, Respondent, 
by Gigi Phillips
, told an employee not to call the National Labor 
Relations Board.  Ms. Stephens 
gave testimony to that effect 
during the hearing.  Deletion 
of the allegation that Respond-
ent™s agent Stitts had made the statement, and substitution of an 
allegation that Respondent™s agen
t Phillips had made the state-
ment, suggests that the Charging Party had been confused.  
Other evidence pertaining to conf
usion will be discussed below. Complaint paragraph 7(a) allege
s that Respondent, by Scott 
Cooper, on or about April 23, 2010, at the Employer™s facility, 
failed to provide an employee with correct information 
 UNITE HERE 
(SAM
™S TOWN HOTEL & GAMBLING HALL TUNICA
) 43concerning resignation of union membership.  Complaint 
paragraph 7(b) alleges that Re
spondent, by Scott Cooper, on or 
about April 27, 2010, during a telephone conversation with an 
employee failed to provide th
e employee with correct 
information regarding dues revocation. 
These allegations, about resi
gnation of union membership 
and revocation of a dues checko
ff authorization, are similar 
enough to cause confusion.  For 
reasons discussed below, I am 
concerned that the Charging Party did confuse or conflate the 
resignation of union membership
 and the revocation of dues 
checkoff. 
Complaint paragraph 8, as amended at hearing, includes 
subparagraphs (a) and (b).  Subp
aragraph (a) alleges that on or 
about April 27, 2010, Respondent, by its agent Pam Stitts, 
threatened an employee with bodily harm when the employee 
asked what would happen if the employee returned to work 
during a strike.  Subparagraph (b) 
alleges that on or about April 
27, 2010, Respondent, by Stitts, told an employee that Re-
spondent would not represent em
ployees who did not pay union 
dues and instructed the employee 
to tell employees who did not 
want to be dues-paying members 
that they would not be repre-
sented. 
The allegations just described are the only unlawful acts al-
leged in the Complaint.  The General Counsel relies on the 
testimony of Charging Party Stephens to establish each of these 
allegations.  However, based on
 my observations of the wit-
nesses, I conclude that Ms. Step
hens™ testimony is not reliable 
and do not credit it, even when it is uncontradicted. 
In general, the Charging Party™
s testimony tended to ramble 
and to be confusing, but that alone would not be enough to 
persuade me that it was too unr
eliable to have any probative 
value.  However, there are more specific reasons to doubt its 
reliability. 
Some of my concerns about the Charging Party™s testimony 
arose in connection with her description of a conversation she 
had with two of Respondent™s agen
ts, Gigi Phillips and Pamela 
Stitts, on April 27, 2010.  She testified that she had been smok-
ing a cigarette in the smoking room at work when another em-
ployee, Rose Williams, entered. 
Stephens told Williams that there was a chance that the em-
ployees would have to begin paying for their food and a chance 
that they might go on strike.  Williams replied, ﬁI don™t believe 
that.ﬂ  The two decided to sp
eak with two Union representa-
tives who were on the Employer™s premises. 
The two Union representatives, 
Phillips and Stitts, were in 
the employee dining room, which 
adjoined the smoking room.  
Up to this point in her testim
ony, Charging Party Stephens had 
appeared confident and assured.  However, when she began to 
describe her questioning of the Union representatives, she gave 
the impression of being unable 
to recall her question without 
referring to notes which, she admitted on cross-examination, 
she had prepared the night before
 the hearing.  For two reasons, 
her reliance on those notes raised
 questions about her memory 
and credibility. 
Obviously, any witness™s recourse to notes may call into 
question the accuracy of her independent memory.  Moreover, 
in Ms. Stephens™ case, there seemed to be an unexplained lack 
of consistency between how much
 she recalled of her conversa-
tion with the other employee, Rose Williams, and how much 
she remembered about her contac
t with the Union representa-
tives.  The difference between her confident demeanor while 
testifying about her conversation
 with Williams, and her reli-
ance on notes when testifying about what the Union representa-
tives said, seems hard to explain. 
After all, the statements attributed to the Union representa-
tives bothered Ms. Stephens e
nough that she later filed unfair 
labor practice charges.  It would 
be reasonable to assume that a 
witness would be more likely to recall a comment that caused 
her distress than an innocuous remark to a friend. 
Stephens testified that, in res
ponse to a question, one of the 
two Union representatives, Stitts,
 said that she legally would 
have to represent an employee who was not a Union member 
but that, during grievance meeti
ngs, she would ﬁturn my back 
on their asses.ﬂ 
Stephens also said that she told the Union representatives she 
had called the Labor Board with some questions.  According to 
Stephens, Union representative Phillips replied, ﬁFirst of all, 
don™t call the Labor Boardﬂ that instead, she should come to the 
Union. Stephens™ hesitant demeanor 
while giving this testimony 
raises doubts in my mind.  Mo
reover, although another em-
ployee, Williams, accompanied Stephens, Williams did not 
testify.  Although Gigi Phillips also did not take the stand, she 
no longer was employed by the Union at the time of hearing 
and I draw no adverse inferenc
e from her failure to appear. 
On cross-examination, Stephens not only admitted that she 
had written her notes the night before the hearingŠthey were 
not contemporaneous with the eventsŠbut also admitted that 
she had tried to memorize ot
her parts of her testimony. 
Although I do not believe she consciously lied, she certainly 
had taken a position opposite the Union even before filing the 
charge.  At some subconscious level, this may have affected her 
memory. 
Even if it did not, the potent
ial for confusion and conflation 
is so great, and my doubts about the reliability of Williams™ 
testimony are so great, that I cannot credit that testimony even 
when uncontradicted.  The preponderance of the evidence 
standard requires proof that an alleged action or statement more 
likely happened than not.  St
ephens™ testimony does not meet 
this standard. 
Therefore, I recommend that the Board dismiss the Com-
plaint in its entirety. 
When the transcript of this 
proceeding has been prepared, I 
will issue a Certification which attaches as an appendix the 
portion of the transcript reporting this bench decision. This 
Certification also will include provisions relating to the Find-
ings of Fact, Conclusions of Law,
 and Order.  When that Certi-
fication is served upon the partie
s, the time period for filing an 
appeal will begin to run. 
Throughout the hearing, counsel displayed professionalism 
and courtesy which truly are appreciated.  The hearing is 
closed. 
 